Citation Nr: 1106588	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to asbestos exposure.

2.  Entitlement to service connection for breathing problems, to 
include as due to asbestos exposure and/or diesel fumes exposure.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).

The issues of entitlement to service connection for breathing 
problems, and entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), both to include as due to 
asbestos exposure, are addressed in the Remand portion of the 
decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records, to include his April 
1946 service separation examination, do not reflect injuries of 
either knee or a diagnosed knee disorder; there is no postservice 
medical evidence dated within the year following the Veteran's 
service separation.

2.  Bilateral osteoarthritis of the bilateral knees is currently 
diagnosed.

3.  The probative and persuasive evidence of record relates the 
Veteran's bilateral knee disorder to his military service.

4.  The competent evidence of record demonstrates that the 
Veteran's service-connected bilateral hearing loss and tinnitus 
preclude him from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

2.  The criteria for a total rating for compensation purposes 
based upon individual unemployability (TDIU) are met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 3.655, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service 
connection for a bilateral knee disorder and entitlement to TDIU, 
which constitutes a complete grant of the issues on appeal not 
being remanded below.  Therefore, no discussion of VA's duty to 
notify or assist is necessary.

Service Connection Claim

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in- service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records, to include his April 
1946 service separation examination, do not reflect an injury to 
either knee, or a diagnosed knee disorder.  The first postservice 
medical evidence is a May 2008 private treatment record, which 
noted the Veteran's complaints of bilateral knee pain since 
service.  At that time, he stated that he had only recently begun 
to seek treatment, as he had been raising a family after service 
and was then unable to afford to see a physician about his knees.  
Physical examination resulted in a diagnosis of end-stage 
osteoarthritis of the bilateral knees.  A June 2008 VA outpatient 
treatment record also diagnosed osteoarthritis, severe in the 
right knee and moderate in the left knee.  

While the Veteran's service treatment records did not reflect a 
knee injury or diagnosed knee disorder, and one was not diagnosed 
until many years after service separation, it is important to 
note that there is also no evidence that he denied experiencing 
knee pain during those interim years, or that physical 
examination showed normal clinical findings or a normal knee x-
ray.  Lack of contemporaneous documentation does not rule out the 
possibility that such symptomatology existed.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

Moreover, the probative and persuasive evidence of record 
overwhelmingly relates his currently diagnosed bilateral knee 
osteoarthritis to his military service.  Dr. Springstead's June 
2007 private opinion letter concluded that it was more likely 
than not that repetitive injuries to the Veteran's knees during 
service contributed to his present bilateral knee osteoarthritis.  
Dr. Salinsky's May 2008 private opinion letter noted that the 
Veteran's knee osteoarthritis was definitely from his military 
service, based on his report of spending a lot of time going up 
and down stairs and hurt his knees by hitting them on the rungs 
of the ladders.  Dr. Ulrey's July 2008 private opinion letter 
stated his medical opinion that most likely that Veteran's 
bilateral knee osteoarthritis was caused by his continual daily 
ladder climbing, and his July 2009 private opinion letter 
concluded that the repetitive injuries to the bilateral knees, 
sustained during the Veteran's military service, in all 
likelihood contributed to the now serious bilateral knee 
problems.  

The Board finds that the Veteran's statements with respect to 
banging his knees on ship ladders during service, to include his 
testimony during the July 2010 Board hearing, are credible 
evidence of repeated inservice injuries.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, no opinions 
exist in the record to contradict the Veteran's private 
physicians' opinions.  Accordingly, with competent evidence of 
inservice injury, currently diagnosed disorder, and positive 
nexus opinions, the Board finds that the relevant criteria are 
met, such that service connection for a bilateral knee disorder 
is warranted.

TDIU Claim

VA will grant TDIU when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for benefits based on individual unemployability.  If 
there are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when a 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability or 
disabilities, and consideration is given to a veteran's 
background including employment and educational history.  38 
C.F.R. §4.16(b).  The Board does not have the authority to assign 
an extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In 
determining whether unemployability exists, consideration may be 
given to a veteran's level of education, special training, and 
previous work experience, but not to age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2010).

Service connection is in effect for bilateral hearing loss, 
currently evaluated as 80 percent disabling, and for tinnitus, 
currently evaluated as 10 percent disabling; an 80 percent 
combined evaluation has been in effect since May 31, 2007.  
Therefore, the schedular criteria for TDIU are met as of May 31, 
2007.  Moreover, the probative and persuasive evidence reflects 
that the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities. 

Initially, it is noted that Dr. Idicula's February 2009 private 
opinion letter concluded that Veteran was unfit for any kind of 
gainful employment due to multiple medical conditions, to include 
both his service-connected hearing loss, and his nonservice-
connected cardiovascular conditions (chronic atrial fibrillation, 
left ventricular dysfunction, history of aortocoronary bypass 
grafting).  Unfortunately, this opinion is not probative for 
appellate adjudication as it predicates its conclusion of 
unemployability on both service-connected and nonservice-
connected disorders.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Similarly, 
Dr. Jordan's April 2009 VA opinion letter, which simply states 
that the Veteran was unemployable for medical reasons, is not 
probative because it lacks any explanation or rationale.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding 
that most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

However, the remaining evidence clearly indicates that the 
Veteran's bilateral hearing loss, alone, is so disabling as to 
preclude gainful employment.  During a February 2009 VA 
outpatient visit, a VA audiologist found that the Veteran's 
hearing loss is a barrier to learning.  In a February 2009 
private opinion letter, Dr. Donnelly concluded that the Veteran's 
noise-induced sensorineural hearing loss makes him disabled and 
unable to be employed on an individual basis.  Finally, the 
February 2010 VA audiology examiner concluded that the Veteran's 
hearing difficulty made a significant impact on his occupational 
activities.  The Board finds each of these opinions, as well as 
the Veteran's lay statements as to his experience prior to his 
1993 retirement, to include his July 2010 Board hearing 
testimony, that he had difficulty in all conversations, as 
probative evidence that due to his profound sensorineural hearing 
loss, he would be unable to secure and follow a substantially 
gainful occupation should he choose to seek employment.  For 
these reasons, TDIU is warranted.


ORDER

Service connection for a bilateral knee disorder is granted, 
subject to the applicable regulations concerning the payment of 
monetary benefits.

TDIU is granted, subject to the applicable regulations concerning 
the payment of monetary benefits.


REMAND

The Veteran asserts that he has a respiratory disorder, claimed 
both as breathing problems and as COPD, as a result of exposure 
to diesel fumes and/or asbestos during the course of his military 
service.  Specifically, he asserts that he worked in and around 
diesel engines on military ships and was exposed to both asbestos 
and diesel fumes during these tasks.  His service treatment 
records are negative for complaints of respiratory symptoms, or a 
diagnosed respiratory disorder, consistent with the Veteran's 
July 2010 Board hearing testimony that his symptoms began only 
after service.  However, his personnel records reflect that his 
military occupational specialty (MOS) was fireman first class.  
Moreover, a December 2008 VA outpatient treatment record notes 
that the Veteran was prescribed Albuterol, an inhaled steroid 
medication, for shortness of breath.  

Although the record does not reflect a currently diagnosed 
respiratory disorder, the Albuterol prescription noted in the VA 
treatment records clearly indicates an abnormality of the 
Veteran's respiratory function.  Moreover, the record reflects no 
history of tobacco use, to include as noted in a May 2008 private 
treatment record.  In light of the Veteran's potential exposure 
to asbestos and/or diesel fumes during his military service, 
based on his military occupational specialty as well as his lay 
testimony, the Board finds that further development, to include 
determination of asbestos exposure, is required.  See VA 
Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  
Additionally, no VA examination was ever scheduled to determine 
the nature and extent of the Veteran's current respiratory 
symptomatology.  This must be accomplished.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the issues of entitlement to service connection for 
breathing problems, and entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), both to include as 
due to asbestos exposure, are remanded for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Take appropriate action to develop 
evidence of the Veteran's asbestos 
exposure before, during, and after 
service.  This development should 
conformtoh the Veterans Benefits 
Administration's Manual guidelines and 
Dyment v. West, 13 Vet. App. 141 (1999).  
Information regarding use of asbestos 
aboard the U.S.S. LST 596 should be 
obtained and any Navy guidelines regarding 
asbestos exposure of veterans with the 
Veteran's MOS of fireman first class 
should be requested.  Associate all 
information obtained with the claims file.

2.  Contact the Veteran to determine his 
current residence (as he has part-year 
homes in Michigan and in Florida).  Then, 
schedule him for an appropriate VA 
examination to determine the nature and 
etiology of any respiratory disorder 
found.  The claims file and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be conducted.  The examiner should 
describe and diagnose all current 
respiratory and/or pulmonary disorders 
found to be present.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any 
respiratory and/or pulmonary disorder 
diagnosed during the examination is 
related to any inservice disease, event, 
or injury, including exposure to asbestos 
or diesel fumes.  The examiner must 
provide a complete rationale for any 
opinions expressed, referencing current 
clinical findings and/or claims file 
documents as appropriate.  

3.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice 
scheduling the examination was sent to the 
last known address of record, and indicate 
whether any notice that was sent was 
returned as undeliverable.

4.  When the above development has been 
completed, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, issue an additional 
supplemental statement of the case to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, return 
the appeal to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appeal is advanced on the docket.  This claim must be 
afforded expeditious treatment.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


